Justice SCOTT
dissenting:
The Taxpayer’s Bill of Rights (Amendment 1)1 provides that “[sjuccessful plaintiffs are allowed costs and reasonable attorney fees” in “enforcement suits,” whether brought individually or by class action. Colo. Const. art. X, § 20(1). The court of appeals held “the denial of an award of reasonable attorney fees and costs requested by [a successful] plaintiff cannot stand.” Cerveny v. City of Wheat Ridge, 888 P.2d 339, 341 (Colo.App.1994). Because I conclude the plain language of Amendment 1 makes such an award mandatory, I would affirm the judgment of the court of appeals. The majority improperly concludes that the people intended to give government the authority to withhold attorney fees that “successful plaintiffs are allowed.” By its decision today, the majority construes the plain language to allow government to limit the enforcement of Amendment 1. From such a result, I respectfully dissent.
I
On March 2, 1993, the three taxpayer plaintiffs filed a complaint to enforce article X, section 20(3)(a) of the Colorado Constitution.2 The taxpayer plaintiffs sought declaratory and injunctive relief against "Wheat Ridge to prevent a May 4, 1993, special election on a ballot issue. After a two-day trial, the trial court entered judgment in favor of taxpayers and against "Wheat Ridge.3 As successful plaintiffs, taxpayers then sought attorney fees and costs totalling $15,-088.41. The trial court denied the request.
The court of appeals reversed. It held that “[t]he plain meaning of [Amendment 1] connotes that a plaintiff who prevails is entitled to an award of costs and reasonable attorney fees for litigation undertaken to enforce the amendment’s substantive provisions” and Amendment 1 does not limit the award of attorney fees “solely to plaintiffs who incurred an obligation to pay or actually paid attorney fees and costs.” Id. at 341.
II
Unlike the majority, I would not have our judgment turn on the omission of the words “shall” or “may.” Our purposes and judicial duty are better served when we focus upon the central intent and purpose the electorate decided to assign Amendment 1. To that end, the plain language utilized, and not terms omitted, will assure fidelity to our charge.
III
Amendment 1 states that “[successful plaintiffs are allowed costs and reasonable attorneys fees -” Colo. Const. art. X, § 20(1) (emphasis added). The resolution of this case turns upon the intended use of that phrase in the Taxpayer’s Bill of Rights.
A
When interpreting a constitutional amendment, “we should ascertain and give effect to *1124the intent of those who adopted it.” Urbish v. Lamm, 761 P.2d 756, 760 (Colo.1988). Because Amendment 1 “was adopted by popular vote, we must seek to determine what the people believed the amendment to mean when they accepted it as their fundamental law.” Id. Therefore, “words used in the Constitution are to be given the natural and popular meaning usually understood by the people who adopted them.” Id. Thus, “ ‘the will of the electors, when fully and freely expressed, will not be defeated by a strict and technical construction of the law.’ ” Bickel, 885 P.2d at 226 (quoting parenthetically People ex rel. Johnson v. Earl, 42 Colo. 238, 252, 94 P. 294, 298-99 (1908)). Finally, “[t]he Colorado Constitution ... must be liberally construed so as not to unduly limit or curtail the initiative rights of the people.” In re Second Initiated Constitutional Amendment Respecting the Rights of the Public to Uninterrupted Serv. by Pub. Employees of 1980, 200 Colo. 141, 613 P.2d 867, 870 (1980).
To determine intent, we first look to the words used. See People v. Warner, 801 P.2d 1187, 1190 (Colo.1990). The words and phrases used must be read in context and accorded their plain and ordinary meaning. See Bertrand v. Board of County Comm’rs, 872 P.2d 223, 228 (Colo.1994); Scoggins v. Unigard Ins. Co., 869 P.2d 202, 205 (Colo.1994). “When the wording of a constitutional provision is not overburdened with confusion or ambiguity, efforts to apply various rules of construction to obtain a different meaning are without justification.” In re Interrogatory of the House of Representatives, Presented by House Joint Resolution No. 1011, 177 Colo. 215, 217, 493 P.2d 346, 348 (1972); see also East Lakewood Sanitation Dist. v. District Court, 842 P.2d 233, 235 (Colo.1992) (When construing language that ‘“is clear and unambiguous, there is no need to resort to interpretive rules of statutory construction ....’”) (quoting Woodsmall v. Regional Transp. Dist., 800 P.2d 63, 67 (Colo.1990)); Husson v. Meeker, 812 P.2d 731, 732 (Colo.App.1991) (“A statute free from ambiguity leaves no room for interpretation or construction.”).
B
Amendment l’s purpose is to place in the electorate, not government officials, control over “state and local government finance, spending and taxation.” Bickel, 885 P.2d at 226. As generally used under our tax laws, “allowed” grants taxpayers a deduction or credit not subject to government discretion. See Black’s Law Dictionary 70 (5th ed.1979) (defining “allow” as “[t]o grant something as a deduction or an addition_”).4 As that *1125term is used in the Taxpayer’s Bill of Rights, Amendment 1 creates a mandatory right to attorney fees for the successful plaintiff. If a taxpayer meets the qualifications for a deduction, then the government lacks the discretion to deny the claim. For example, in Commissioner v. Lyne, 90 F.2d 745, 747 (1st Cir.1987), the federal appellate court stated:
It is argued that the Commissioner has a certain discretion in determining what deductions shall be allowed. But the language of the statute — “the value of the net estate shall be determined ... by deducting from the value of the gross estate ... such amounts ... for claims against the estate ... as are allowed by the laws of the jurisdiction ... under which ... the estate is being administered” — seems too direct and mandatory on this point to permit such discretionary action on his part. Where the statute is plain it is controlling.
(Citation omitted.) Similarly, in an Amendment 1 context, if a plaintiff is “successful,” then a court may not deny a claim for attorney fees.
This conclusion follows from a fair reading of the plain language for two reasons. First, “allowed” is a term of art frequently used under our tax laws to establish a claim or entitlement that inures to the benefit of the taxpayer. For example, under the Colorado Income Tax Act of 1987, deductions and credits which reduce a taxpayer’s tax liability are “allowed.” See, e.g., § 38-22-108, 16B C.R.S. (1994); § 39-22-113, 16B C.R.S. (1994); § 39-22-114, 16B C.R.S. (1994); § 39-22-114.5, 16B C.R.S. (1994). Some provisions under the tax statutes state the deduction or credit “shall be allowed,” while others refer to the “credit allowed” or the “exclusion allowed.” Nonetheless, the deduction or credit so established creates a non-diseretionary right.
Second, this interpretation is consistent with our earlier constitutional construction of the term “allowed.” Article VI, section 2(2) provides that “[ajppellate review by the supreme court of every final judgment ... shall be allowed_” In Bill Dreiling Motor Co. v. Court of Appeals, 171 Colo. 448, 452, 468 P.2d 37, 39 (1970), we construed the phrase “shall be allowed” as mandating appellate review. There, we held that “[t]he study by this court of ... [a] petition [for certiorari] and of the record on appeal to determine whether to grant or deny the petition constitutes a review. As to petitions for certiorari which are denied, we hold that this review is ‘appellate review1 as that term is used in the Colorado constitution.” Id. at 453, 468 P.2d at 40.
IV
I would construe article X, section 20(1) in reliance upon the plain language as well as the structural scheme and general purposes of Amendment 1. Designed to limit the “spending and taxing powers of state and local governments,” Bickel, 885 P.2d at 225, Amendment 1 is enforced by private citizens. Consistent with its purpose of limiting government authority to tax and spend, Amendment 1 includes within its constitutional scheme a private enforcement mechanism. The electorate did not intend to give more authority to the government.
Amendment 1 does not empower, but limits, government. A taxpayer litigant who brings a meritorious Amendment 1 claim advances important constitutional principles that benefit citizens not involved in the litigation. However, Amendment 1 does not provide the successful plaintiff taxpayer with any monetary award. Hence, a taxpayer litigant willing to advance meritorious claims must be confident that he or she will be properly compensated for the costs of such an effort.
*1126At the same time, two safeguards prevent unnecessary Amendment 1 litigation. Attorney fees must be reasonable and may only be awarded to “successful plaintiffs.” These protections encourage taxpayer litigants to evaluate the merits of their claims before filing. Citizens bear the risk of failure in Amendment 1 litigation. Citizens who advance nonmeritorious claims receive nothing, while successful plaintiffs receive only reasonable attorney fees and costs. Also, if a plaintiff brings a frivolous suit, then government may recover attorney fees. Colo. Const. art. X, § 20(1).
Because Amendment 1 depends heavily upon private enforcement, attorney fee awards are an essential remedy if private citizens are to have a meaningful opportunity to vindicate the provision’s purposes without encouraging the growth of government. Private citizen enforcement of Amendment 1 can only be encouraged, however, through litigant expectancy of an award of reasonable attorney fees as determined by the trial court. To hold otherwise would frustrate the private attorneys general enforcement mechanism the electorate placed within Amendment 1.
V
Having concluded that an award of attorney fees to the successful taxpayer plaintiff is mandatory, I also disagree with the majority’s calculation of reasonable attorney fees, which contemplates a highly subjective reassessment of the value of a final judgment and, as a consequence, potentially ignores the law of the case.
A
While I agree with the majority that the amount of any fee should be based on reasonableness in attorney fee determinations, I disagree with the majority’s holding that “[m]ost importantly, the trial court must evaluate the significance of the litigation, and its outcome, in furthering the goals of Amendment 1.” Maj. op. at 1115 (emphasis added). I agree that the results achieved by an attorney should be considered in a fee determination. However, the majority affords the factor too much weight, ie., “[mjost importantly,” and it engages in too broad of an analysis of “the significance of the issues on which the plaintiff prevailed.” Id. at 1115.
The consideration of an attorney’s success should be limited to the particular case he or she litigated. A trial court should not look behind a judgment or consider other cases. Taken to its logical conclusion, a trial court must examine other eases that run the appellate course before determining the success of the matter before it. Waiting for a jurisprudential “consensus” defeats the goal of compensating live human beings for their efforts and expenses. Instead, under the majority’s approach, an attorney fees award becomes a belated judicial blessing of an idea or concept.
Here, the taxpayer plaintiffs accomplished the relief sought, and Wheat Ridge did not appeal. The trial court’s judgment in favor of the taxpayer plaintiffs is final and should not be subjected to collateral attack for purposes of an attorney fee calculation. Moreover, the results achieved by other lawyers in other cases should have no effect on the taxpayers’ successful claim and are irrelevant in the present attorney fee determination.
B
Finally, Amendment 1 controls a losing defendant’s obligations. A plaintiffs fee obligation is not always calculated by the reasonableness standard that a defendant must pay pursuant to a court order. See Venegas v. Mitchell, 495 U.S. 82, 90, 110 S.Ct. 1679, 1684, 109 L.Ed.2d 74 (1990). The attorney-client agreement should not control a trial court’s determination of what constitutes a reasonable fee award. See Blanchard, 489 U.S. at 93, 109 S.Ct. at 944. Because “windfall” considerations are inherently linked to the private contractual agreement between attorney and client, they should not control a trial court’s reasonableness evaluations. See id. at 96, 109 S.Ct. at 946 (explaining that the *1127reasonableness requirement prevents a “windfall” to a plaintiff).
Therefore, I would conclude that the trial court erred in its interpretation of Amendment 1 as a matter of law. The trial court also erred by basing its denial of attorney fees on plaintiffs’ obligation to Mr. Pratt. I would affirm the court of appeals and return the case to that court for remand to the trial court. On remand, I would instruct the trial court to use reasonableness as the benchmark for an award of attorney fees,5 disregarding the taxpayers’ obligation to their attorney.
VI
The people, when adopting Amendment 1 as part of their constitution, believed and intended that successful citizen plaintiffs should be awarded reasonable attorney fees. Therefore, an award of reasonable attorney fees, as determined by the trial court, should be mandatory under Amendment 1. Moreover, such award of attorney fees should be' made regardless of the taxpayers’ fee obligations, whether under a contingency fee agreement or not.
Accordingly, because I would affirm the judgment of the court of appeals, I respectfully dissent from the opinion and judgment of the majority.

. Amendment 1 was adopted by the people in the November 1992 general election as part of their fundamental law. Under its terms, Amendment 1 imposes limitations on the spending and taxing powers of state and local government, requiring voter approval in advance of any new tax or debt increases. Bickel v. City of Boulder, 885 P.2d 215, 226 (Colo.1994), cert. denied, - U.S. -, 115 S.Ct. 1112, 130 L.Ed.2d 1076 (1995). While the attorney fees provision is, perhaps, more properly referred to as article X, § 20(1), unless otherwise indicated, I will refer to it as "Amendment 1,” a common usage.


. Article X, § 20(3)(a) provides that ballot issues to increase taxes or debt submitted for voter approval "shall be decided in a state general election, biennial local district election, or on the first Tuesday in November ....”


.Wheat Ridge did not appeal the trial court’s ruling on the substantive issue concerning the timing of the special election on the ballot issue. As a consequence, the trial court's ruling is final and represents the law of this case for purposes relevant here. Hence, unlike the majority, I refuse to engage in the dangerous and imprudent course of speculating as to the merit, value, or propriety of the trial court's ruling. Because the judgment on the merits below is final and not subject to further review, we should discourage attempts to reassess or reevaluate the validity of a final judgment solely for purposes of attorney fees.


. The majority states that "[djictionaiy definitions of the common usage of 'allow,' as relevant in the Amendment 1 context, are synonymous with the word ‘permit."' Maj. op. at 1114. However, I read its source differently. A complete listing of definitions is as follows.
1 archaic a: praise b: approve, sanction, accept ctruly ye bear witness that ye — the deeds of your fathers — Lk 11:48(AV)~ 2a obs: to give or recognize as a right b(l): to give or assign as a share or suitable amount (as of time or money) to a particular person or for a particular purpose < ~ an hour for lunch ~ <~ ed each child one dollar a week as spending money ~ (2): to allot or assign as a deduction or an addition < ~ a gallon for leakage — 3: to accept as true or as represented: admit, concede, acknowledge <a people of whom this is true must be ~ ed to be musical — Wyn Griffith ~ <he will not ~ that we have eliminated these evils ~ <played a more important part in his life than his biographer ~ s ~ 4: permit <a pipe to ~ the heated air to escape ~ < occasional gaps ~ passage through the mountains ~ <pulled to the side to ~ us to pass a: to permit by way of concession <no smoking ~ ed ~ <he ~ s himself many luxuries ~ Cchil-dren too young to be ~ ed out at night ~ b: to permit by neglecting to restrain or prevent < ~ a garden to become overgrown with weeds ~ Cconditions which should never have been ~ ed to develop ~ <she had ~ ed herself to become very fat ~ 5: dial a: to be of the opinion: think, suppose <we ~ ed it was too late to start ~ b: intend, plan — usu. used with an infinitive <1 ~ to go fishing tomorrow-vi 1: to make a possibility: provide opportunity or basis: admit, permit — used with of Evidence that ~ s of only one conclusion ~ <underbrush too dense to ~ of shooting ~ 2: to give consideration: make allowance — used with for < distance ~ ing for detours, of about 10 miles ~ 3 dial: suppose, consider syn see let
Webster’s Third New International Dictionary 58 (3d ed.1986) (emphasis added). Although Webster’s editors state definition 1 is “archaic” and 2a is obsolete, definitions 2b and 3, which precede the definition relied upon by the majority, maj. op. at 1114, are clear as to the meaning: "assign a share [of] money ... for a particular *1125purpose,” “allot or assign as a deduction," and "accept as true.” Finally, in the face of our charge here — to " 'give effect to the intent of those who adopted it,’” as to "what the voters 'believed the amendment to mean,’ " maj. op. at 1113 (quoting Urbish, 761 P.2d at 760), I add the wisdom of Judge Benjamin N. Cardozo: "The law has outgrown its primitive stage of formalism when the precise word was the sovereign talisman, and every slip was fatal.” Wood v. Lucy, Lady Duff-Gordon, 222 N.Y. 88, 118 N.E. 214, 214 (1917).


. At the attorney fees hearing, the trial court correctly heard expert testimony regarding the “lodestar" amount. The lodestar amount represents "the number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate." Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 1935, 76 L.Ed.2d 40 (1983). However, the trial court erred by disregarding this testimony. On remand, the trial court should use the lodestar amount as a starting point in determining reasonable attorney fees.